UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4840 The Tocqueville Trust (Exact name of registrant as specified in charter) The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Address of principal executive offices) (Zip code) Robert W. Kleinschmidt The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Name and address of agent for service) 212-698-0800 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. The Tocqueville Fund Schedule of Investments as of January 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 99.7% Automobiles & Components - 1.2% Toyota Motor Corp. - ADR $ Banks - 3.2% Banco Santander SA - ADR East West Bancorp, Inc. Mitsubishi UFJ Financial Group, Inc. - ADR Capital Goods - 12.0% 3M Co. The Boeing Co. General Electric Co. Illinois Tool Works, Inc. ITT Corp. Masco Corp. Northrop Grumman Corp. Tyco International Ltd. (a) Commercial& Professional Services - 1.9% Steelcase, Inc. Consumer Services - 0.9% Yum! Brands, Inc. Diversified Financials - 1.8% The Bank of New York Mellon Corp. Energy - 9.6% Anadarko Petroleum Corp. Chesapeake Energy Corp. Exxon Mobil Corp. Murphy Oil Corp. Schlumberger Ltd. (a) Food & Staples Retailing - 0.8% Safeway, Inc. Food, Beverage & Tobacco - 6.3% Campbell Soup Co. The Coca-Cola Co. Kraft Foods, Inc. Unilever NV - ADR Zhongpin, Inc. (a)(b) Health Care Equipment & Services - 1.0% St. Jude Medical, Inc. (b) Household & Personal Products - 3.3% Colgate-Palmolive Co. Kimberly-Clark Corp. Insurance - 2.7% Aflac, Inc. The Allstate Corp. Fidelity National Financial, Inc. Materials - 12.3% BHP Billiton Ltd. - ADR Cliffs Natural Resources, Inc. EI du Pont de Nemours & Co. Minefinders Corp. (a)(b) Newmont Mining Corp. Owens-Illinois, Inc. (b) Sonoco Products Co. Media - 1.0% The Washington Post Co. Pharmaceuticals, Biotechnology & Life Sciences - 6.0% Johnson & Johnson Myriad Genetics, Inc. (b) Pfizer, Inc. Real Estate - 2.3% CB Richard Ellis Group, Inc. (b) Weyerhaeuser Co. Retailing - 1.4% Home Depot, Inc. Semiconductors & Semiconductor Equipment - 5.2% Applied Materials, Inc. Intel Corp. LSI Corp. (b) Software & Services - 11.6% Adobe Systems, Inc. (b) Automatic Data Processing, Inc. Bio-key International, Inc. (b)(c)(d)(e) - Google, Inc. (b) Mastercard, Inc. Microsoft Corp. Symantec Corp. (b) Total Systems Services, Inc. Technology Hardware & Equipment - 7.1% Canon, Inc. - ADR Cisco Systems, Inc. (b) Corning, Inc. Hitachi Ltd. - ADR Nokia OYJ - ADR Telecommunication Services - 3.0% Alaska Communications Systems Group, Inc. Verizon Communications, Inc. Vodafone Group PLC - ADR Transportation - 2.0% United Parcel Service, Inc. Utilities - 3.1% NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $465,395,208) WARRANTS - 0.0% Communication Equipment - 0.0% EMCORE Corp. Expires: 02/19/13, Exercise Price: $15.06 (b)(d) Capital Goods - 0.0% Raytheon Co. Expires: 06/16/11, Exercise Price: $37.50 (b) TOTAL WARRANTS (Cost $0) Principal Amount SHORT-TERM INVESTMENTS - 0.9% Repurchase Agreement - 0.9% Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 01/31/2011, due 02/01/2011, collateralized by: Freddie Mac Giant Conventional 15 Year Fixed (Pool #E99143) valued at $4,566,714. Repurchase proceeds of $4,477,001. TOTAL SHORT-TERM INVESTMENTS (Cost $4,477,000) Total Investments(Cost $469,872,208) - 100.6% Liabilities in Excess of Other Assets - 0.6% TOTAL NET ASSETS - 100.0% $ The accompanying footnotes are an integral part of these Schedules of Investments Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Foreign issued security.Foreign concentration (including ADRs) was as follows:Australia 1.3%; Britian 1.1%; Canada 0.2%; China 0.5%; Finland 0.8%; Japan 4.6%; Netherlands 0.6%; Netherlands Antilles 2.5%; Spain 1.2%; Switzerland 1.1% (b) Non-income producing security. (c) Denotes a security is either fully or partially restricted to resale.The aggregate value of restricted securities at January 31, 2011 was $0 which represented 0.0% of net assets. (d) Fair valued security.The aggregate value of fair valued securities as of January 31, 2011 was $559 which represented 0.0% of net assets. (e) Security is considered illiquid and may be difficult to sell. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The Tocqueville Opportunity Fund Schedule of Investments as of January 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 94.3% Automobiles & Components - 1.4% BorgWarner, Inc. (a) $ Gentex Corp. Banks - 1.5% Huntington Bancshares, Inc. Pinnacle Financial Partners, Inc. (a) Umpqua Holdings Corp. Capital Goods - 2.2% Alliant Techsystems, Inc. Ceradyne, Inc. (a) Citrix Systems, Inc. (a) Esterline Technologies Corp. (a) Harbin Electric, Inc. (a) Commercial& Professional Services - 1.2% Clean Harbors, Inc. (a) EnergySolutions, Inc. Consumer Durables & Apparel - 4.0% Deckers Outdoor Corp. (a) Harman International Industries, Inc. Lululemon Athletica, Inc. (a) Polo Ralph Lauren Corp. Tempur-Pedic International, Inc. (a) Tupperware Brands Corp. Consumer Services - 5.6% China Lodging Group Ltd. - ADR (a) Chipotle Mexican Grill, Inc. (a) Choice Hotels International, Inc. Ctrip.com International Ltd. - ADR (a) Gaylord Entertainment Co. (a) Hyatt Hotels Corp. (a) MGM Resorts International (a) Panera Bread Co. (a) Royal Caribbean Cruises Ltd. (a)(b) Sotheby's Texas Roadhouse, Inc. (a) Wyndham Worldwide Corp. Diversified Financials - 4.1% Blackstone Group LP Green Dot Corp. (a) KKR & Co. LP Lazard Ltd. (b) MSCI, Inc. (a) Netspend Holdings, Inc. (a) Portfolio Recovery Associates, Inc. (a) Energy - 10.2% Bill Barrett Corp. (a) Brigham Exploration Co. (a) Cameron International Corp. (a) CARBO Ceramics, Inc. Core Laboratories NV (b) Dril-Quip, Inc. (a) Noble Corp.(b) Northern Oil and Gas, Inc. (a) Oceaneering International, Inc. (a) Plains Exploration & Production Co. (a) Pride International, Inc. (a) SM Energy Co. Tetra Technologies, Inc. (a) Food & Staples Retailing - 1.0% The Fresh Market, Inc. (a) Food, Beverage & Tobacco - 2.1% Boston Beer Co., Inc. (a) Green Mountains Coffee Roasters, Inc. (a) The Hain Celestial Group, Inc. (a) Health Care Equipment & Services - 6.2% Allscripts Healthcare Solutions, Inc. (a) Bio-Reference Labs, Inc. (a) Greatbatch, Inc. (a) HMS Holdings Corp. (a) Magellan Health Services, Inc. (a) Patterson Companies., Inc. Sirona Dental Systems, Inc. (a) Thoratec Corp. (a) Wright Medical Group, Inc. (a) Household & Personal Products - 1.4% Church & Dwight Co., Inc. Herbalife Ltd. (b) Materials - 4.4% Albemarle Corp. Allied Nevada Gold Corp. (a) Brush Engineered Materials, Inc. (a) Fronteer Gold, Inc. (a)(b) Minerals Technologies, Inc. (c) Media - 0.4% DreamWorks Animation SKG, Inc. (a) Pharmaceuticals, Biotechnology & Life Sciences - 7.3% Alexion Pharmaceuticals, Inc. (a) Alkermes, Inc. (a) Auxilium Pharmaceuticals, Inc. (a) BioMarin Pharmaceutical, Inc. (a) Incyte Corp. Ltd. (a) Inspire Pharmaceuticals, Inc. (a) Myriad Genetics, Inc. (a) Pharmaceutical Product Development, Inc. United Therapeutics Corp. (a) Vertex Pharmaceuticals, Inc. (a)(b) Retailing - 8.1% Advance Auto Parts, Inc. CarMax, Inc. (a) Dick's Sporting Goods, Inc. (a) LKQ Corp. (a) PetSmart, Inc. priceline.com, Inc. (a) Sally Beauty Holdings, Inc. (a) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) Urban Outfitters, Inc. (a) Semiconductors & Semiconductor Equipment - 5.3% Broadcom Corp. Cavium Networks, Inc. (a) Cirrus Logic, Inc. (a) Marvell Technology Group Ltd. (a)(b) Netlogic Microsystems, Inc. (a) Silicon Image, Inc. (a) Skyworks Solutions, Inc. (a) Ultratech, Inc. (a)(c) Veeco Instruments, Inc. (a) Software & Services - 17.6% Akamai Technologies, Inc. (a) Baidu, Inc. - ADR (a) Concur Technologies, Inc. (a) Equinix, Inc. (a) Fair Isaac Corp. GSI Commerce, Inc. (a) MercadoLibre, Inc. (a) MICROS Systems, Inc. (a) NetFlix, Inc. (a) Parametric Technology Corp. (a) RealD, Inc. (a) Rosetta Stone, Inc. (a) Rovi Corp. (a) Salesforce.com, Inc. (a) Sonic Solutions, Inc. (a) SuccessFactors, Inc. (a) TeleCommunication Systems, Inc. (a)(c) TeleTech Holdings, Inc. (a) TIBCO Software, Inc. (a) Total Systems Services, Inc. ValueClick, Inc. (a) VanceInfo Technologies, Inc. - ADR (a) VeriFone Systems, Inc. (a) VMware, Inc. (a) Vocus, Inc. (a) Technology Hardware & Equipment - 7.5% Acme Packet, Inc. (a) Apple, Inc. (a) Dolby Laboratories, Inc. (a) F5 Networks, Inc. (a) FLIR Systems, Inc. Informatica Corp. (a) LogMein, Inc. (a) Motorola Mobility Holdings, Inc. (a) Netgear, Inc. (a) RightNow Technologies, Inc. (a) Riverbed Technology, Inc. (a) Transportation - 2.8% Arkansas Best Corp. JetBlue Airways Corp. (a) Kansas City Southern (a) TRW Automotive Holdings Corp. (a) TOTAL COMMON STOCKS (Cost $27,747,932) EXCHANGE TRADED FUNDS - 5.6% Diversified Financials - 5.6% Ishares Russell 2000 Growth Index Fund Ishares Russell 2000 Index Fund TOTAL EXCHANGE TRADED FUNDS (Cost $1,926,897) Total Investments(Cost $29,674,829) - 99.9% Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ The accompanying footnotes are an integral part of these Schedules of Investments Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Foreign issued security.Foreign concentration was as follows: Bermuda 1.3%; Canada 0.2%; Cayman Islands 3.8%; Liberia 0.3%; Netherlands 0.8%; Switzerland 0.4% (c) Affiliated company.See Footnote 3. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The Tocqueville International Value Fund Schedule of Investments as of January 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 93.5% Australia - 2.1% BHP Billiton Ltd. - ADR $ Spotless Group Ltd. Belgium - 8.0% Bekaert SA Groupe Bruxelles Lambert SA Mobistar SA Solvay SA Umicore SA Brazil - 3.0% Petroleo Brasileiro SA - ADR Vale SA - ADR France - 13.9% Bollore Cie de St-Gobain Haulotte Group SA (a) Nexans SA Sanofi-Aventis SA Total SA - ADR Vivendi SA Germany - 6.3% Kloeckner & Co. SE (a) Siemens AG - ADR Wacker Neuson SE (a) Greece - 0.9% Titan Cement Co. SA Hong Kong - 5.1% Clear Media Ltd. (a) Power Assets Holdings Ltd. PYI Corp. Ltd. (a) Television Broadcasts Ltd. Ireland - 2.5% DCC PLC Italy - 3.8% Interpump Group SpA (a) Sogefi SpA (a) Japan - 20.2% Amada Co. Ltd. Bridgestone Corp. Canon, Inc. - ADR Hitachi Ltd. Kyoto Kimono Yuzen Co. Ltd. Makita Corp. MISUMI Group, Inc. Omron Corp. SMC Corp. Takata Corp. Mexico - 1.9% Fomento Economico Mexicano S.A.B. de C.V. - ADR Netherlands - 3.8% Nutreco NV Unilever NV - ADR South Africa - 0.9% Gold Fields Ltd. - ADR Spain - 5.1% Banco Santander SA - ADR Indra Sistemas SA Sol Melia SA Switzerland - 2.2% Nestle SA United Kingdom - 9.4% 3i Group PLC Experian PLC Interserve PLC Invensys PLC Vodafone Group PLC - ADR United States - 4.4% Newmont Mining Corp. Schlumberger Ltd. TOTAL COMMON STOCKS (Cost $121,666,057) SHORT-TERM INVESTMENTS - 6.4% Money Market Fund - 1.4% AIM STIT-Treasury Portfolio, 0.04%(b) Principal Amount Repurchase Agreement - 5.0% Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 01/31/2011, due 02/01/2011, collateralized by: Freddie Mac Giant Conventional 15 Year Fixed (Pool #EO1424) valued at $8,517,206. Repurchase proceeds of $8,350,002. TOTAL SHORT-TERM INVESTMENTS (Cost $10,642,850) Total Investments(Cost $132,308,907) - 99.9% Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ The accompanying notes are an integral part of these Schedules of Investments Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Variable rate security.The rate shown is as of January 31, 2011. The Tocqueville Gold Fund Schedule of Investments as of January 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 77.8% Gold & Gold Related - 69.7% Australia - 2.9% Centamin Egypt Ltd. (a) $ Centamin Egypt Ltd. (a) Eldorado Gold Corp. Ivanhoe Australia Ltd. (a) Canada - 49.1% Agnico Eagle Mines Ltd. Agnico Eagle Mines Ltd. Alamos Gold, Inc. Allied Gold Ltd. (a) Atac Resources Ltd. (a)(b) Banro Corp. (a) Barrick Gold Corp. Corvus Gold, Inc. (a)(b) Detour Gold Corp. (a) East Asia Minerals Corp. (a) Eldorado Gold Corp. Eldorado Gold Corp. European Goldfields Ltd. (a) Franco-Nevada Corp. Goldcorp, Inc. Goldcorp, Inc. Golden Star Resources Ltd. (a) IAMGOLD Corp. (a) International Tower Hill Mines Ltd. (a)(b) International Tower Hill Mines Ltd. (a)(b) International Tower Hill Mines Ltd. (a)(b)(c)(d) Ivanhoe Mines Ltd. (a) Minefinders Corp. - ADR (a) Nevsun Resources Ltd. (a) Novagold Resources, Inc. (a) Orezone Gold Corp. (a) Osisko Mining Corp. (a) Primero Mining Corp. (a) Richfield Ventures Corp. (a)(b)(c)(d) Romarco Minerals, Inc. (a) Scorpio Mining Corp. (a)(b) SEMAFO, Inc. (a) Strategic Metals Ltd. (a)(b)(c)(d) Torex Gold Resources, Inc. (a) Yamana Gold, Inc. Peru - 1.5% Cia de Minas Buenaventura SA - ADR South Africa - 1.9% AngloGold Ashanti Ltd. - ADR Gold Fields Ltd. Gold Fields Ltd. - ADR Harmony Gold Mining Co. Ltd. 1 11 Harmony Gold Mining Co., Ltd. - ADR Witwatersrand Consolidated Gold Resources Ltd. (a) United Kingdom - 3.2% Copper Development Corp. (a) Randgold Resources Ltd. - ADR (a) United States - 11.1% Allied Nevada Gold Corp. (a) Electrum Ltd. (a)(c)(d)(e) Freeport-McMoRan Copper & Gold, Inc. Gold Bullion International LLC (a)(c)(d)(e) Gold Resource Corp. (b) I-Pulse, Inc. (a)(c)(d)(e) Newmont Mining Corp. Royal Gold, Inc. Total Gold & Gold Related Oil, Gas & Consumable Fuels - 0.1% Canada - 0.1% Geomark Exploration Ltd. (a) Total Oil, Gas & Consumable Fuels Precious Metals & Related - 8.0% Australia - 0.0% Panoramic Resources Ltd. Canada - 7.3% Cameco Corp. Pan American Silver Corp. Pan American Silver Corp. Silver Wheaton Corp. (a) Tahoe Resources, Inc. (a) South Africa - 0.5% Ivanhoe Nickel & Platinum Ltd. (a)(c)(d)(e) United States - 0.2% GoviEx Uranium, Inc. (a)(c)(d)(e) Total Precious Metals & Related TOTAL COMMON STOCKS (Cost $902,956,014) CLOSED-END MUTUAL FUND - 0.7% Gold & Gold Related - 0.7% Canada - 0.7% Sprott Physical Gold Trust (a) Total Gold & Gold Related Total Closed-Ended Funds (Cost $14,500,000) GOLD BULLION - 5.6% Gold Bullion (a) TOTAL GOLD BULLION (Cost $44,609,242) WARRANTS - 0.5% Financial - 0.0% Cayman Islands - 0.0% Endeavour Financial Corp. Expires: 01/30/14, Exercise Price: CAD $2.50 (a) Total Financial Gold & Gold Related - 0.4% Canada - 0.4% Kinross Gold Corp. Expires: 09/03/13, Exercise Price: CAD $32.00 (a) Minefinders Corp. Expires: 12/31/11, Exercise Price: CAD $5.00 (a) Primero Mining Corp. Expires: 07/20/15, Exercise Price: CAD $8.00 (a) Richfield Ventures Expires: 03/17/12, Exercise Price: CAD $2.50 (a)(b)(d) Torex Gold Resources, Inc. Expires: 11/12/11, Exercise Price: CAD $1.30 (a) Yukon-Nevada Gold Corp. Expires: 05/30/12, Exercise Price: CAD $3.00 (a)(d) United States - 0.0% I-Pulse, Inc. Expires: 03/15/11, Exercise Price: $2.80 (a)(d) - U.S. Gold Corp. Expires: 02/22/11, Exercise Price: $10.00 (a) Total Gold & Gold Related Precious Metals & Related - 0.1% Canada - 0.1% Pan American Silver Corp. Expires: 01/04/15, Exercise Price: CAD $35.00 (a)(d) South Africa - 0.0% Ivanhoe Nickel & Platinum Ltd. IPO Warrants, Expires: 12/31/11, (a)(d) - Total Precious Metals & Related TOTAL WARRANTS (Cost $1,314,861) PURCHASED OPTIONS - 0.0% Gold & Gold Related - 0.0% United States - 0.0% Los Gatos Ltd. Expires: 10/02/19, Exercise Price: $0.36 (a)(d) - Total Gold & Gold Related - TOTAL PURCHASED OPTIONS (Cost $0) - Principal SHORT-TERM INVESTMENTS - 15.3% Amount U.S. Treasury Bills - 13.9% 0.091%, 02/03/2011 (f) $ 100,000,000 0.115%, 02/24/2011 (f) 0.135%, 03/03/2011 (f) 0.142%, 03/17/2011 (f) Repurchase Agreement - 1.4% Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 01/31/11, due 02/01/11, collateralized by: Freddie Mac Giant 15 Year Fixed (Pool #G11440) valued at $14,201,276. Repurchase proceeds of $13,923,711. Freddie Mac Giant 15 Year Fixed (Pool #G11649) valued at $116,583. Repurchase proceeds of $114,166. Freddie Mac Giant Conventional 15 Year Fixed (Pool #EO1424) valued at $18,213,107. Repurchase proceeds of $17,857,132. (Cost $31,895,000) TOTAL SHORT-TERM INVESTMENTS (Cost $356,866,452) Total Investments(Cost $1,320,246,569) - 99.9% Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ The accompanying footnotes are an integral part of these Schedules of Investments. Percentages are stated as a percent of net assets. ADR - American Depository Reciept (a) Non-income producing security. (b) Affiliated company.See Footnote 3. (c) Denotes a security is either fully or partially restricted to resale. The aggregate value of restricted securites at January 31, 2011 was $116,685,877, which represented 5.0% of net assets. (d) Fair valued security.The aggregate value of fair valued securities as of January 31, 2011 was $123,058,510, which represented 5.3% of net assets. (e) Security is considered illiquid an may be difficult to sell. (f) Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. The Delafield Fund Schedule of Investments as of January 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 77.5% Aerospace & Defense - 2.1% Honeywell International, Inc. $ Building Products - 2.7% Griffon Corp. (a) NCI Building Systems, Inc. (a) Trex Co., Inc. (a) Chemicals - 16.7% A Schulman, Inc. Ashland, Inc. Cytec Industries, Inc. Eastman Chemical Co. Ferro Corp. (a) FMC Corp. Lubrizol Corp. Minerals Technologies, Inc. (c) PolyOne Corp. (a) Solutia, Inc. (a) Spartech Corp. (a) Commercial Services & Supplies - 0.7% RR Donnelley & Sons Co. Communications Equipment - 0.9% Harris Corp. Construction & Engineering - 1.0% Insituform Technologies, Inc. (a) Containers & Packaging - 5.0% Owens-Illinois, Inc. (a) Sealed Air Corp. Sonoco Products Co. Electrical Equipment - 6.1% Acuity Brands, Inc. AMETEK, Inc. Belden, Inc. Brady Corp. Hubbell, Inc. Electronic Equipment, Instruments & Components - 8.2% Checkpoint Systems, Inc. (a)(c) Corning, Inc. Flextronics International Ltd. (a)(b) Plexus Corp. (a) Energy Equipment & Services - 0.4% Weatherford International Ltd. (a)(b) Health Care Equipment & Supplies - 0.3% Teleflex, Inc. (a) Household Durables - 3.8% Ethan Allen Interiors, Inc. Stanley Black & Decker, Inc. Industrial Conglomerates - 3.4% Carlisle Companies, Inc. Tyco International Ltd. (b) Life Sciences Tools & Services - 1.7% Thermo Fisher Scientific, Inc. (a) Machinery - 12.9% Albany International Corp. (c) Barnes Group, Inc. Crane Co. Dover Corp. Federal Signal Corp. Harsco Corp. IDEX Corp. Ingersoll-Rand PLC (b) Kennametal, Inc. Lydall, Inc. (a) Metals & Mining - 0.2% Commercial Metals Co. Oil, Gas & Consumable Fuels - 2.3% El Paso Corp. Southern Union Co. Semiconductors & Semiconductor Equipment - 3.8% Fairchild Semiconductor International, Inc. (a) International Rectifier Corp. (a) LTX-Credence Corp. (a) Teradyne, Inc. (a) Specialty Retail - 3.5% Collective Brands, Inc. (a) Foot Locker, Inc. GameStop Corp. (a) Trading Companies & Distributors - 1.8% Rush Enterprises, Inc. (a) WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $700,108,304) Principal Amount CORPORATE BONDS - 0.9% Aerospace & Defense - 0.1% BAE Systems Holdings, Inc. 4.950%, 06/01/2014 Honeywell International, Inc. 3.875%, 02/15/2014 Chemicals - 0.3% The Dow Chemical Co. 7.600%, 05/15/2014 5.900%, 02/15/2015 Diversified Financial Services - 0.1% JPMorgan Chase & Co. 4.650%, 06/01/2014 Electric Utilities - 0.1% Duke Energy Corp. 3.950%, 09/15/2014 Health Care Equipment & Supplies - 0.1% St. Jude Medical, Inc. 3.750%, 07/15/2014 Oil, Gas & Consumable Fuels - 0.1% El Paso Corp. 7.875%, 06/15/2012 Software - 0.1% Oracle Corp. 3.750%, 07/08/2014 TOTAL CORPORATE BONDS (Cost $9,495,207) FOREIGN CORPORATE BONDS - 0.3% Diversified Telecommunication Services - 0.3% Deutsche Telekom International Finance BV (b) 4.875%, 07/08/2014 TOTAL FOREIGN CORPORATE BONDS (Cost $2,988,207) Shares REAL ESTATE INVESTMENT TRUSTS (REITs) - 0.9% Real Estate - 0.9% Kimco Realty Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,536,617) Principal Amount U.S. TREASURY OBLIGATIONS - 0.8% United States Treasury Notes - 0.8% 1.000%, 07/31/2011 TOTAL U.S. TREASURY OBLIGATIONS (Cost $9,985,333) Shares WARRANTS - 0.0% Air Freight & Logistics - 0.0% Clark Holdings, Inc. Expires: 02/15/11, Exercise Price: $6.00 (a) TOTAL WARRANTS (Cost $465,970) SHORT-TERM INVESTMENTS - 19.4% Money Market Fund - 19.4% AIM STIT-Treasury Portfolio, 0.04% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $233,403,743) Total Investments(Cost $961,983,382) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ The accompanying footnotes are an integral part of these Schedules of Investments Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security.Foreign concentration was as follows: Ireland 2.3%; Netherlands 0.3%; Singapore 3.7%; Switzerland 2.9% (c) Affiliated company.See Footnote 3. (d) Variable rate security.The rate listed is as of January 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. BancorpFund Services, LLC. The Tocqueville Select Fund Schedule of Investments as of January 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 80.1% Building Products - 1.9% Griffon Corp. (a) $ Chemicals - 9.8% Ashland, Inc. Cytec Industries, Inc. Minerals Technologies, Inc. (c) Containers & Packaging - 7.5% Owens-Illinois, Inc. (a) Sonoco Products Co. Diversified Consumer Services - 3.6% Summer Infant, Inc. (a) Electrical Equipment - 3.3% Acuity Brands, Inc. Electronic Equipment, Instruments & Components - 7.2% Checkpoint Systems, Inc. (a)(c) Flextronics International Ltd. (a)(b) Hotels, Restaurants & Leisure - 2.1% Ruby Tuesday, Inc. (a) Household Durables - 6.6% Ethan Allen Interiors, Inc. Stanley Black & Decker, Inc. Industrial Conglomerates - 2.0% Carlisle Companies, Inc. Internet Software & Services - 2.5% j2 Global Communications, Inc. (a) IT Services - 0.9% Tier Technologies, Inc. (a) Machinery - 17.7% Albany International Corp. (c) Barnes Group, Inc. Ingersoll-Rand PLC (b) Kennametal, Inc. Trimas Corp. (a) Software - 3.1% Monotype Imaging Holdings, Inc. (a) Specialty Retail - 7.7% Collective Brands, Inc. (a) Foot Locker, Inc. Textiles, Apparel & Luxury Goods - 1.7% Maidenform Brands, Inc. (a) Trading Companies & Distributors - 2.5% WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $34,805,516) SHORT-TERM INVESTMENTS - 19.4% Money Market Fund - 19.4% AIM STIT-Treasury Portfolio, 0.04% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $11,787,202) Total Investments(Cost $46,592,718) - 99.5% Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ The accompanying footnotes are an integral part of these Schedules of Investments Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security.Foreign concentration was as follows: Ireland 3.2%; Singapore 3.8%. (c) Affiliated company.See Footnote 3. (d) Variable rate security.The rate shown is as of January 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 1) Fair Valuation Pricing Inputs The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. • Level 1 - Quoted prices in active markets for identical securities. • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Equity investments, including common stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investments trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investment in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.On days when the closing price of the S&P 500 moves more than 1% from its previous close, common stocks of the International Value Fund which are traded on non-North American exchanges may be valued using matrix pricing formulas provided by and independent pricing service.These securities will generally be classified as Level 2 securities. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor pursuant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees and will be classified as Level 3 securities.In determining fair value, a Fund will seek to assign a value to the security which it believes represents the amount that the Fund could reasonably expect to receive upon its current sale.With respect to securities that are actively traded on U.S. exchanges, the Funds expect that market quotations will generally be available and that fair value might be used only in limited circumstances, such as when trading for a security is halted during the trading day. For securities traded principally on foreign exchanges, the Funds may use fair value pricing if an event occurs after the close of trading of the principal foreign exchange on which a security is traded, but before calculation of a Fund's NAV, which a Fund believes affects the value of the security since its last market quotation.Such events may involve situations relating to a single issuer (such as news related to the issuer announced after the close of the principal foreign exchange), or situations relating to sectors of the market or the markets in generals (such as significant fluctuations in the U.S. or foreign markets or significant changes in exchange rates, natural disasters, armed conflicts, or governmental actions). In determining whether a significant event has occurred with respect to securities traded principally in foreign markets, the Funds may engage a third party fair value servcie provider to systematically recommend the adjustment of closing market prices of non-U.S. securities based upon changes in a designated U.S. securities market index occuring from the time of close of the relevant foreign market and the close of the NYSE.Fair value pricing may also be used to value restricted securities held by the Funds or securities with little or no trading activity for extended periods of time.Fair value pricing involves judgements that are inherently subjective and inexact and it is not possible to determine with certainty when, and to what extent, an event will affect a market price.As a result, there can be no assurance that fair value pricing will reflect actual market value and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security. The following is a summary of the inputs used, as of January 31, 2011, involving the Funds' assets carried at value.The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. Description Level 1 Level 2 Level 3 Total The Tocqueville Fund Common Stocks* $ $- $- Warrants* - - Repurchase Agreement - - Total Fund $ $- The Tocqueville Opportunity Fund Level 1 Level 2 Level 3 Total Common Stocks* $ $- $- Exchange Traded Funds* - - Total Fund $ $- $- The Tocqueville International Value Fund Level 1 Level 2 Level 3 Total Common Stocks* $ $- $- Money Market Fund - - Repurchase Agreement - - Total Fund $ $- The Tocqueville Gold Fund Level 1 Level 2 Level 3 Total Common Stocks Gold & Gold Related $ Oil, Gas and Consumable Fuels - - Precious Metals & Related - Total Common Stocks Closed End Mutual Funds* - - Warrants* - - Purchased Call Options* - U.S. Treasury Bills - - Gold Bullion - - Repurchase Agreement - - Total Fund $ The Delafield Fund Level 1 Level 2 Level 3 Total Common Stocks* $ $- $- Corporate Bonds* - - Foreign Government Bonds* - - Real Estate Investment Trust (REIT) - - Warrants* - - U.S. Treasury Notes - - Money Market Funds - - Total Fund $ $- The Tocqueville Select Fund Level 1 Level 2 Level 3 Total Common Stocks* $ $- $- Money Market Funds - - Total Fund $ $- $- * For further information regarding portfolio characteristics, please see the accompanying Schedules of Investments. The Tocqueville Fund The Tocqueville Small Cap Fund The Tocqueville International Value Fund The Tocqueville Gold Fund The Delafield Fund The Tocqueville Select Fund Tranfers Into Level 1 $ - $- $- $- $- Tranfers Out of Level 1 - Net Transfers Into/(Out of ) Level 1 - Tranfers Into Level 2 - Tranfers Out of Level 2 - Net Transfers Into/(Out of ) Level 2 - The movement from Level 2 to Level 1 was due to the release of restrictions on the security. Below is a reconciliation that details the activity of securities in Level 3 during the current fiscal period: The Tocqueville Fund The Tocqueville Small Cap Fund The Tocqueville International Value Fund The Tocqueville Gold Fund The Delafield Fund The Tocqueville Select Fund Beginning Balance - November 1, 2010 $ - $- $- $- $- Purchases - Sales - Realized gains - Realized losses - Change in unrealized appreciation - Transfers in/(out) of level 3 - Ending Balance - January 31, 2011 $ - $- $- $- $- 2) Federal Tax Information The cost basis of investments for federal income tax purposes at January 31, 2011 for The Tocqueville Fund, The Tocqueville Opportunity Fund, The Tocqueville International Value Fund, The Tocqueville Gold Fund, The Delafield Fund, and The Tocqueville Select Fund (collectively the "Funds"), were as follows*: The Tocqueville Fund The Tocqueville Opportunity Fund The Tocqueville International Value Fund The Tocqueville Gold Fund The Delafield Fund The Tocqueville Select Fund Cost of Investments $ $ 1,320,246,569 $ 961,983,382 $ 46,592,718 Gross unrealized appreciation $ $ 1,039,268,612 $ 255,898,704 $ 14,017,006 Gross unrealized depreciation Net unrealized appreciation (depreciation) $ $ 1,007,459,432 $ 237,498,415 $ 13,764,430 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. 3)Transactions with affiliates The following issuers are affiliated with the Funds; that is, the Adviser had control of 5% or more of the outstanding voting securities during the period from November 1, 2010 through January 31, 2011.As defined in Section (2)(a)(3) of the Investment Company Act of 1940; such issues are: The Tocqueville Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2010 Additions Reductions at January 31, 2011 Income Gain/(Loss) January 31, 2011 Alaska Communication Systems Group, Inc. (a) - $ 107,500 $ 107,500 The Tocqueville Opportunity Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2010 Additions Reductions at January 31, 2011 Income Gain/(Loss) January 31, 2011 1-800 Flowers.com, Inc. (a) - - $- $ - Landec Corp. (a) - Minerals Technologies, Inc. - Silicon Image, Inc. (a) - - TeleCommunication Systems, Inc. - Ultratech, Inc. - - The Tocqueville Gold Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2010 Additions Reductions at January 31, 2011 Income Gain/(Loss) January 31, 2011 Atac Resources Ltd. - $- $- Banro Corp. (a) - Corvus Gold, Inc. - Gold Resource Corp. - - - International Tower Hill Mines Ltd. - International Tower Hill Mines Ltd. - International Tower Hill Mines Ltd. - Primero Mining Corp. (a) - Primero Mining Corp. Warrants (a) - Richfield Ventures Corp. - Richfield Ventures Corp. Warrants - Romarco Minerals (a) - Scorpio Mining Corp. - Strategic Metals Ltd. - Torex Gold Resources, Inc. (a) - Torex Gold Resources, Inc., Warrants (a) - $- The Delafield Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2010 Additions Reductions at January 31, 2011 Income Gain/(Loss) January 31, 2011 Albany International Corp. - Checkpoint Systems, Inc. - - - Minerals Technologies, Inc. - - The Select Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2010 Additions Reductions at January 31, 2011 Income Gain/(Loss) January 31, 2011 Albany International Corp. - $ - Checkpoint Systems, Inc. - - - Minerals Technologies, Inc. - - $- (a)Security is no longer an affiliated company at January 31, 2011. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Tocqueville Trust By (Signature and Title)/s/Robert W. Kleinschmidt Robert W. Kleinschmidt, President DateMarch 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Robert W. Kleinschmidt Robert W. Kleinschmidt, President DateMarch 23, 2011 By (Signature and Title)*/s/John Cassidy John Cassidy, Treasurer DateMarch 22, 2011 * Print the name and title of each signing officer under his or her signature.
